DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.        In an amendment dated, July 14, 2022, claim(s) 14 is/are amended and claim 21 is canceled. Currently claims 1-20 are pending.

Response to Arguments
3.        Applicant's arguments filed July 14, 2022,  have been fully considered but they are not persuasive. 
         In page 9-10 of the remarks, filed on July 14, 2022 applicant argues prior art of record fails to disclose the claim limitation of independent claim 1 wherein “…a first sensor line connecting the first pad and the first sensor; a second sensor line connecting the second pad and the first sensor; a sensor transmitter configured to supply a sensing signal to the first pad during a first period; and a sensor receiver configured to receive a sampling signal from the second pad during a second period after the first period.” The office respectfully disagrees. As show below in the rejection and annotated Fig 5; prior art of record discloses same connection as claimed first sensor to first pad via first sensor line and second pad via second sensor line (see below). Therefore given touch input device having similar circuit configuration (i.e. layout) wherein each sensors are connected to two pads using two sensing lines, it would have been obvious to an ordinary skilled person in the art at the time of the filing to use one set of pads and sensor line to send driving signal to the sensors and use the second set of pads and sensor lines for receiving sensed signals in order to improve sense detection and reduce signals interference by using different path for driving and sensing signals. [0088] the touch of the user and/or tool can be detected through the second touch pads 503. Therefore, in the display apparatus according to another embodiment of the present invention, the reliability for the touch of the user and/or tool can be effectively improved.

    PNG
    media_image1.png
    664
    659
    media_image1.png
    Greyscale

Furthermore in the interest of expediting prosecution, Prior art Wang et al (PG Pub NO 2017/0147123) not relied upon in the rejection shows in Figure 10  that sensor (01) connected to first and second sensor line (i.e. 031 & 032) that are connected to touch control chip (4). [0090] the touch lead wire 3 comprises a first portion 31 extending in a direction of the gate line N and a second portion 32 extending in a direction of the data line M. As such, the touch lead wires 3 correspond to the respective self-capacitance touch electrodes 1 one to one, such that the first portions 31 extending in the direction of the gate line N are connected with the respective self-capacitance touch electrodes 1, and the second portions 32 extending in the direction of the data line M are connected with the touch control chip 4; in this connection way, the touch control chip 4 is arranged to extend in the direction of the data line. Alternatively, the second portions 32 extending in the direction of the data line M may be connected with the respective self-capacitance touch electrodes, and the first portions extending in the direction of the gate line are connected to the touch control chip; in this connection way, the touch control chip is arranged to extend in the direction of the gate line. The ways for connecting the touch electrode with the touch control chip are not limited herein.


Claim Rejections - 35 USC § 103

4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.        Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (PG Pub NO 2021/0026479) .

As in claim 1, Lee et al discloses a display device (Fig 1 and Abstract), comprising: 
a display substrate including a non-display area at least partially surrounding a display area; (Fig 1-4 and Par [0044] The device substrate 100 can include a display area AA and a bezel area NA. The bezel area NA can be disposed outside the display area AA. For example, the display area AA can be surrounded by the bezel area NA. 
pixels disposed in the display area; Par [0045] At least one light-emitting device 300 can be disposed on the display area AA of the device substrate 100
a sensor substrate covering the pixels and a portion of the display substrate; Par [0002] The present invention relates to a display apparatus in which touch electrodes are disposed on an encapsulating element covering a light-emitting device.
 a first pad disposed in the non-display area; (Fig 5 item 103) discloses first pad area TP disposed in the non-display area (i.e.  bottom area)
a second pad disposed in the non-display area; (Fig 5 item 503) discloses second pad area TP disposed in the non-display
a first sensor disposed on the sensor substrate; (Fig 5 items 510)
a first sensor line connecting the first pad and the first sensor; (Fig 5; first sensor line) discloses touch sensor line (i.e. bottom left of page) connecting first pad (i.e. bottom left of page) and first sensor (see annotated Fig 5 below)
a second sensor line connecting the second pad and the first sensor; (Fig 5; second sensor line) discloses touch sensor line (i.e. top left of page) connecting second pad and first sensor (see annotated Fig 5 below)

    PNG
    media_image1.png
    664
    659
    media_image1.png
    Greyscale


but fails to explicitly disclose a sensor transmitter configured to supply a sensing signal to the first pad during a first period; and a sensor receiver configured to receive a sampling signal from the second pad during a second period after the first period. However it is well known in the art to have touch sensor controller (i.e. sensor transmitter and sensor receiver)  connected to touch sensors via plurality of pads such that user input can be detected. Therefore, it is obvious to an ordinary skill person in that art at the time of the filing for prior art Lee et al to have sensor transmitter and sensor receiver connected to touch sensor via plurality of pads in order to allow sensing drive signal and sensor detection signal be transmitted using different sensor line/pads for better performance of sensor device (i.e. better signal transition and recaption).

As in claim 2, Lee et al discloses the display device of claim 1, further comprising: 
a third pad disposed in the non-display area; (Fig 5 bottom second left) see annotated Fig 5 above
a fourth pad disposed in the non-display area; (Fig 5 top second left) see annotated Fig 5 above 
a second sensor disposed on the sensor substrate; (Fig 5 top first sensor) see annotated Fig 5 above
a third sensor line connecting the third pad and the second sensor; (Fig 5) see annotated Fig 5 above
 and a fourth sensor line connecting the fourth pad and the second sensor [(Fig 5) see annotated Fig 5 above], wherein the sensor transmitter is configured to supply a sensing signal to the third pad, and wherein the sensor receiver is configured to receive a sampling signal from the fourth pad. It is obvious to an ordinary skill person in the art at the time of the filing to have sensor transmitter and sensor receiver connected to touch sensor via plurality of pads. it is obvious to an ordinary skill person in that art at the time of the filing for prior art Lee et al to have sensor transmitter and sensor receiver connected to touch sensor via plurality of pads in order to allow sensing drive signal and sensor detection signal be transmitted using different sensor line/pads for better performance of sensor device (i.e. better signal transition and recaption).

As in claim 3, Lee et al discloses the display device of claim 2, wherein: the third sensor line is longer than the first sensor line, and the fourth sensor line is shorter than the second sensor line. (Fig 5) discloses sensing lines that has different length.

As in claim 4, Lee et al discloses the display device of claim 3, wherein an area of the first sensor is substantially same as an area of the second sensor. (Fig 5) see annotated Fig 5 above wherein an area of the first sensor is substantially same as an area of the second sensor. 

As in claim 5, Lee et al discloses the display device of claim 2, wherein: the first pad and the third pad are disposed adjacent to a first edge of the display substrate, the second pad and the fourth pad are disposed adjacent to a second edge of the display substrate, the second sensor is disposed in a first direction from the first sensor, and the second edge is disposed in the first direction from the first edge. (Fig 5) see annotated Fig 5 above wherein said the first pad and the third pad are disposed adjacent to a first edge and the second pad and the fourth pad are disposed adjacent to a second edge and positions of said sensors

As in claim 6, Lee et al discloses the display device of claim 5, wherein: the third pad is disposed in a second direction different from the first direction from the first pad, and the fourth pad is disposed in the second direction from the second pad. (Fig 5) see annotated Fig 5 above  

As in claim 7, Lee et al discloses the display device of claim 2, wherein the first sensor, the first sensor line, and the second sensor line are disposed on a same layer on the sensor substrate. (Fig 5-6 and Par 0014)

As in claim 8, Lee et al discloses the display device of claim 7, wherein the second sensor, the third sensor line, and the fourth sensor line are disposed on a same layer on the sensor substrate. (Fig 5-6 and Par 0014)

As in claim 9, Lee et al discloses the display device of claim 8, wherein the first sensor and the second sensor are disposed on the same layer. (Fig 5-6 and Par 0014)

As in claim 10, Lee et al discloses the display device of claim 2, further comprising: an insulation layer covering at least a portion of the sensor substrate, wherein a portion of the first sensor line and a portion of the second sensor line are disposed between the sensor substrate and the insulation layer, and wherein the first sensor is disposed on the insulation layer and connected to the first sensor line and the second sensor line through a first contact hole of the insulation layer. (Fig 6 and Par 0093) discloses the touch electrodes 510 can be disposed on touch insulating layer 550 covering the touch lines 540, as shown in FIGS. 5 and 6.

As in claim 11, Lee et al discloses the display device of claim 10, wherein: a portion of the third sensor line and a portion of the fourth sensor line are disposed between the sensor substrate and the insulation layer, and the second sensor is disposed on the insulation layer and connected to the third sensor line and the fourth sensor line through a second contact hole of the insulation layer. (Fig 6 and Par 0093) discloses the touch electrodes 510 can be disposed on touch insulating layer 550 covering the touch lines 540, as shown in FIGS. 5 and 6.

As in claim 12, Lee et al discloses the display device of claim 11, wherein the first sensor and the second sensor are disposed on a same layer. (Fig 5-6 and Par 0014)

As in claim 13, Lee et al discloses the display device of claim 12, wherein: the second sensor is disposed in a first direction from the first sensor, and the first sensor line, the second sensor line, the third sensor line, and the fourth sensor line extend in the first direction. (Fig 5) see annotated Fig 5 above


Allowable Subject Matter

7.        Claim(s) 14-20 is/are allowed. 

Conclusion
8.        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                             08/25/2022